Exhibit 10.7
(STARWOOD LOGO) [p14842p1484201.gif]
April 15, 2008
Simon Turner
16 Philips Lane
Rye, NY 10580
Dear Simon,
We are delighted to confirm to you our offer of employment with Starwood Hotels
& Resorts Worldwide, Inc., as President — Global Development. We recognize that
a successful organization is the reflection of a talented workforce and we look
forward to your contributions.
Please review the attached documents specifically stating the terms of our offer
of employment to you. If those terms are acceptable, kindly signify your
acceptance by signing and returning all of the attached documents to me. If you
have any questions concerning the terms of this offer, please contact me.
Again, we look forward to you joining our team.
Ken Siegel
Chief Administrative Officer & General Counsel
Starwood Hotels & Resorts Worldwide, Inc.

 



--------------------------------------------------------------------------------



 



(STARWOOD LOGO) [p14842p1484201.gif]
April 15, 2008
Simon Turner
16 Philips Lane
Rye, NY 10580
Dear Simon,
We are pleased to offer your employment with Starwood Hotels & Resorts
Worldwide, Inc. (“Starwood” or the “Company”) under the terms and conditions
stated below:
Start Date:
Subject to the terms of this letter, your employment with Starwood will begin on
or about May 15, 2008.
Responsibilities:
Initially, your position will be President — Global Development at the Corporate
office and you shall perform such duties and services as are assigned to you by
the Chief Executive Officer or the Board as requested. In your role, you shall
be responsible for the Company’s global real estate development function. You
shall devote your full time and attention to the affairs of the Company and to
your job duties, and use your best efforts and abilities to promote Starwood’s
interests. You will be reporting to Frits Van Paasschen, Chief Executive
Officer, though the Company may make changes in your title and job
responsibilities at any time.
In performing your duties, you will be expected to comply at all times with all
Starwood policies, procedures and directives as they currently exist or as they
may be adopted or changed from time to time.
Base Salary:
Your base salary will be $625,000 annually, paid in semi-monthly intervals of
$26,041.67, and subject to applicable withholdings for FICA, state and federal
taxes. The Starwood salary program provides performance-based salary reviews for
future base salary increases (not decreases) (such increased amount being your
“base salary” for all purposes thereafter).
Annual Incentive (Bonus):
You will be eligible to participate in the Starwood Annual Incentive Plan
(AIP) or, at the election of the board’s compensation committee, the Annual
Incentive Plan for Certain Executives (AIPCE). In either case, your target
incentive is 100% of base salary. Your actual incentive award will be based upon
a variety of factors including company and division performance, and your
achieving specified performance criteria to be established and approved with
your manager. In the event that changes are made to any of the incentive plans,
the changes will apply to you as they do other similarly situated employees of
the Company. For the 2008 performance year, you

 



--------------------------------------------------------------------------------



 



shall be entitled to receive at least a pro-rated (based on your start date)
target bonus (for example, assuming a start date of May 1, a bonus of
$416,666.67).
Please note that the AIP and AIPCE provides that a portion of your annual bonus
will be deferred and payable in Starwood stock or stock units on terms
consistent with terms that apply to other senior executives. The current
deferral portion of the bonus is 25% and is payable in Starwood stock having a
value on the date of deferral equal to 133% of the amount deferred.
Payment of your 2008 bonus will be delivered according to the regular annual
incentive plan payout schedule and your bonus will assume you were employed with
Starwood for the full year. An annual bonus shall not be deemed earned by you
until the Company has determined your entitlement to such bonus and only if you
are employed by the Company at the time such bonus is payable in accordance with
the AIP, AIPCE and Company practices. The Company does not pay pro-rata bonuses
upon departure.
Long Term Incentive:
You will be eligible to participate in Starwood’s Long Term Incentive
Compensation Plan (“LTIP”) beginning in 2009. This plan provides for the award
of options/restricted shares at the Company’s discretion to high performing
executives. The actual number of shares granted, if any, will be based upon your
performance and the metrics used for other senior executives of the Company.
Sign-on Stock Equity:
In connection with your employment with the Company you will receive a
restricted stock and/or option grant under the LTIP having an aggregate value of
$2,400,000, determined in accordance with your written election to be made at
least three business days prior to your start date. You may elect to receive
100% options, 75% options and 25% restricted stock, 50% options and 50%
restricted stock or 25% options and 75% restricted stock.
Sign-on Restricted Stock:
Effective on or about your start date, you will be granted that number of shares
of restricted stock having a value in accordance with your election, based on
the Fair Market Value (as defined in the LTIP) on the date of the grant. The
restricted shares will vest in accordance with the LTIP and will otherwise be
governed by the provisions of the LTIP and the award agreement governing the
restricted shares, provided that 75% of the shares will vest on the third
anniversary of the date of grant and 25% will vest on the fourth anniversary of
the date of grant. Further details will be provided in the award notification
and agreement to be delivered to you following your employment.
Sign on Options:
Effective on or about your start date, you will be granted options having a
value in accordance with your election pursuant to the terms of the LTIP. The
options will have an exercise price equal to the average of the high and low
sales prices of Starwood common stock as reported in the New York Stock Exchange
Composite Transactions on the date of grant. The number of options shall be
determined by dividing the value by the exercise price and multiplying by three.
The stock options will vest in four equal annual installments beginning with the
first anniversary of the grant date and will otherwise be governed by the
provisions of the LTIP.
Further details will be provided in the award notification to be delivered to
you following your employment.

 



--------------------------------------------------------------------------------



 



Sign-on Bonus:
You will be paid a one-time sign-on bonus of $500,000 (gross), to be disbursed
to you within the first month of your employment. In the event that you
voluntarily resign from Starwood without good reason or are terminated for cause
(“cause” and “good reason” as are defined below) within this one year period,
you would be obligated to repay the entire amount (net of taxes) of the sign-on
bonus.
Benefits:
Starwood offers “StarShare”, a comprehensive array of employee benefit programs,
that are aimed at a variety of personal concerns. New employees are eligible for
the StarShare health and welfare benefit programs and the 401(k) plan on the
first day of the month following 90 days of continuous employment. You and your
eligible dependents will be covered by these benefits as per your coverage
elections.
Information on these plans and other benefit programs such as the HOT Rates (the
employee discount room rates program), short-term disability, long-term
disability, employee life insurance, and vacation programs will be provided to
you after you begin your employment with us. You will be eligible for 20 days of
vacation on an annual basis.
In the event that changes are made to any of the benefit plans, the changes will
apply to you as they do other similarly situated employees of the Company.
In addition, the Company will reimburse you for up to $10,000 in legal fees
incurred by you for review of your employment letter with us.
COBRA Payments:
We realize that there may be a transitional benefits cost to you because of the
waiting period before you become eligible for the Starwood health plans.
Therefore, during your benefits waiting period, Starwood agrees to reimburse you
for COBRA payments you have elected to make to your prior employer until the
date you become eligible for Starwood health benefits. The amount of the
reimbursement will be the difference between the applicable normal contribution
rate for Starwood group health benefits and your COBRA amount.
Resolution of Disputes:
From time to time, disagreements and misunderstandings may arise concerning your
job responsibilities, performance, compensation, benefits or other matters
affecting your employment with Starwood, or one of its affiliated companies. We
hope that we will be able to resolve such matters through normal discussions
with your immediate managers or Human Resources representatives.
In the event those efforts fail, you and Starwood agree, except as may be
prohibited by law or as otherwise excluded by the terms of the attached Mutual
Agreement to Arbitrate (Attachment A), to submit any and all disputes relating
to or arising out of this offer letter, your employment with Starwood or the
termination of that employment to final and binding arbitration pursuant to the
employment rules then in effect of the American Arbitration Association, which
shall be the sole and exclusive remedy for such disputes. Accordingly, you
acknowledge and agree that this offer of employment and the benefits provided
herein are contingent upon your execution of the

 



--------------------------------------------------------------------------------



 



Mutual Agreement to Arbitrate provided to you herewith and incorporated herein
by reference. In the event that the Mutual Agreement to Arbitrate is determined
by a court with appropriate jurisdiction to be unenforceable, you and Starwood
Hotels & Resorts Worldwide, Inc. waive any right to a trial by jury on the
claims that otherwise would have been subject to the Mutual Agreement to
Arbitrate.
Employment Term:
While Starwood looks forward to a long and mutually beneficial relationship with
you, you should understand that there is no fixed duration for your employment.
In accepting this offer, you acknowledge and agree that your employment with the
Company is at will, and may be terminated by Starwood at any time, with or
without notice and for any or no reason. By signing below, you acknowledge that
except for this letter, there is not and shall not be any written contract
between you and the Company concerning this offer of employment or your
prospective employment, and that nothing in this letter guarantees employment
for any definite or specific term or duration or any particular level of
benefits or compensation.
Severance:
In the event that Starwood terminates your employment for any reason other than
cause, or you resign for good reason, Starwood will pay to you twelve months of
your then current base salary, in a lump sum less all applicable withholdings
(the “Severance Payment”), and it will periodically reimburse you for your COBRA
expenses minus your last level of normal contribution for up to twelve months
commencing on the termination date. The Severance Payment will be in lieu of any
compensation, damage or remedy to which you might otherwise be entitled and will
be subject to and conditioned upon (a) your continuing compliance with the
Non-Compete, Non-Solicitation, Confidentiality and Intellectual Property
Agreement referred to below and (b) your signing a written waiver and release of
any and all claims against Starwood arising out of or relating to your
employment with Starwood, in form and substance satisfactory to Starwood. You
will not be eligible for any Severance Payment or COBRA reimbursement if you
resign from your employment with the Company without good reason.
For purposes of this paragraph, “cause,” shall mean (i) any material breach by
you of any of the duties, responsibilities or obligations of your employment, or
any written material policies of Starwood; (ii) your willful material failure or
refusal to properly perform the duties, responsibilities or obligations of your
employment, or to properly perform or follow any lawful order or direction by
Starwood; (iii) any material acts or omissions by you that constitute fraud,
dishonesty, disloyalty, breach of trust, gross negligence, civil or criminal
illegality, or any other material misconduct that subjects you to civil or
criminal liability or otherwise adversely affects the business, interests or
reputation of Starwood or any of its affiliates. “Good reason” shall mean (i) a
reduction in your base salary, (ii) a material reduction or a material change in
your duties and/or responsibilities (including reporting responsibilities) as
contemplated by this letter or (iii) your being required to relocate to a
principal place of employment more than thirty-five (35) miles from the
Company’s principal offices as of the date hereof; provided, you shall provide
the Company thirty (30) days’ prior notice and an opportunity to cure before any
such resignation for good reason is effective.
Effective on your start date, Starwood will enter into a change of control
severance agreement with you in the form attached hereto as Exhibit A; provided
that in the event that Starwood enters into a change of control severance
agreement with any newly hired executive officer of Company (other than the
Chief Executive Officer) that provides a tax gross up on any excise tax that may

 



--------------------------------------------------------------------------------



 



be payable thereunder, Starwood shall amend your agreement to provide for
equivalent tax gross up provisions.
Other Conditions and Obligations:
You acknowledge that you are not subject to any currently effective employment
contract, or any other contractual or other binding obligations pursuant to
which your employment or employment activities with or on behalf of the Company
may be subject to any restrictions. Restrictions include, without limitation,
any agreements or other obligations or documents relating to non-competition,
confidentiality, trade secrets, proprietary information or works for hire. By
signing this letter, you represent to Starwood that there are no agreements or
arrangements, whether written or oral, in effect that would prevent or conflict
with your full performance of your employments duties and responsibilities to
us.
This offer is contingent on satisfactory results of the Company’s pre-employment
investigation, testing and verification and is subject to you having the legal
right to work in the United States. Please be prepared to show appropriate
identification and proof of eligibility to work on the first day that you report
to work. Please contact the undersigned if you have any questions regarding
these requirements.
As a further condition of this offer and your right to receive any of the
benefits detailed herein, you agree to execute and be bound by a
confidentiality, non-compete and non-solicitation agreement provided to you by
the Company (Attachment B).
Indemnification:
In addition to any additional benefits provided under applicable state law, as
an officer of the Company, you will be entitled to the benefits of: (i) those
provisions of the articles of incorporation of the Company and of the by-laws of
the Company which provide for indemnification of officers and Directors of the
Company (and no such provision shall be amended in any way to limit or reduce
the extent of indemnification available to you as an officer of the Company) and
(ii) an Indemnification Agreement between the Company and Executive in the form
entered into with other senior executive officers. Your rights of such
indemnification obligations will survive the termination of this letter
agreement and be applicable for so long as you may be subject to any claim,
demand, liability, cost or expense, which the indemnification obligations are
intended to protect and indemnify him against. The Company will, at no cost to
you, use its reasonable best efforts to at all times include you, during the
term of your employment and for so long thereafter as you may be subject to any
such claim, as an insured under any directors’ and officers’ liability insurance
policy maintained by the Company for its Directors and officers.
Section 409A:
     Anything herein to the contrary notwithstanding, it is intended that this
letter agreement comply with the provisions of Section 409A of the Internal
Revenue Code (“Code”), and this letter agreement will be construed and applied
in a manner consistent with this intent including, without limitation, any
required postponement of up to six (6) months of any payment (excluding payments
that do not constitute a “deferral of compensation”) to you upon a “separation
from service” while you are a “specified employee” (within the meanings of such
terms under Treasury Regulation Section 1.409A-1) as may be required pursuant to
Section 409A(a)(2)(B)(i) of the Code. In the event that any payment or benefit
under this letter agreement is determined by the

 



--------------------------------------------------------------------------------



 



Company to be in the nature of a “deferral of compensation” under Section 409A
of the Code, the Company and you will take such actions, not otherwise provided
herein, as may be mutually agreed to ensure that such payments comply with the
applicable provisions of Section 409A of the Code and the Treasury Regulations
thereunder. To the extent that any payment or benefit under this Agreement is
modified by reason of this paragraph, it shall be modified in a manner that
complies with Section 409A and preserves to the maximum possible extent the
economic costs or value thereof (as applies) to the respective parties
(determined on a pre-tax basis).
No Other Assurances:
You acknowledge that in deciding to sign this offer, you have not relied on any
promises, commitments, statements or representations, whether spoken or in
writing, made to you by any representative of the Company, except for what is
expressly stated herein. This offer replaces and cancels all previous
agreements, commitments, and understandings whether spoken or written, if any,
that the Company or any representative of the Company may have made in
connection with your anticipated employment.
You also acknowledge that this offer is intended as written, and that no
marginal notations or other revisions to either this offer, the Mutual Agreement
to Arbitrate, or the Non-compete, Non-solicitation, Confidentiality and
Intellectual Property Agreement are binding on the Company unless expressly
consented to in writing by the Executive Vice President, Human Resources or
Starwood’s Chief Administrative Officer and General Counsel. This offer shall be
construed, governed by and enforced in accordance with the laws of the State of
New York, without regard to its conflicts of laws principles.
You should not resign from your current employment until you have received
notification from the Company of the completion of all pre-employment
investigation, testing and verification. Accordingly, this letter will be
binding upon the Company and you when the Company sends confirmation that the
pre-employment check has been satisfactorily completed.
By signing and returning this letter, you confirm that this letter accurately
sets forth the current understanding between you and Starwood and that you
accept and agree to the terms as stated above.
Very truly yours,
NAME: Kenneth S. Siegel
TITLE: Chief Administrative Officer & General Counsel

         
ACCEPTED AND AGREED TO:
       
 
       
 
       
Simon Turner
  Date    

 



--------------------------------------------------------------------------------



 



Attachment A
MUTUAL AGREEMENT TO ARBITRATE
     In order to gain the benefits of a speedy, impartial, and cost-effective
dispute resolution procedure, and for good and valid consideration as covenanted
below and in addition to any other consideration, and intending to be legally
bound, Starwood Hotels & Resorts Worldwide, Inc. (“Starwood”) and I hereby agree
that, except as otherwise provided herein, all disputes and claims for which a
court otherwise would be authorized by law to grant relief, in any manner, that
I may have, now or in the future, during or after my employment with Starwood,
of any and every kind or nature whatsoever with or against Starwood, any of
Starwood’s affiliated or subsidiary companies, partners, joint venturers, owners
of properties Starwood manages, and/or any of his, her, its or their directors,
officers, employees or agents , or any disputes and claims that Starwood may
have against me (collectively, “Claims”), shall be submitted to the American
Arbitration Association (“AAA”) to be resolved and determined through final and
binding arbitration before a single arbitrator and to be conducted in accordance
with the National Rules for the Resolution of Employment Disputes of the AAA.
Starwood and I agree that the arbitrator will have the authority to grant
motions dispositive of all or part of any Claim. Starwood shall be responsible
for payment of all arbitrator compensation, AAA filing fees and AAA
administrative fees, other than the initial AAA filing fee for which I will be
responsible to pay up to a maximum of $125, or as otherwise required by law.
     Any reference in this Agreement to Starwood also refers to all of
Starwood’s affiliated entities, benefit plans, the benefit plans’ sponsors,
fiduciaries and administrators, and all successors and assigns of any of them.
     Starwood and I each have the right to representation by counsel with
respect to arbitration of any dispute pursuant to this Agreement. Except as
prohibited by law, at the request of either Starwood or me, the arbitration
proceedings shall be conducted in confidence, and, in such a case, all
documents, testimony, and records shall be received, heard, and maintained by
the arbitrator in confidence, available for inspection only by me and Starwood,
our respective attorneys, and experts, who shall agree, in advance and in
writing, to receive all such information confidentially and to maintain the
secrecy of such information until it shall become generally known. Both parties
shall be allowed adequate discovery as part of the arbitration process,
including reasonable access to essential documents and witnesses as determined
by agreement or the arbitrator.
     The arbitrator shall conduct a full hearing as to all issues and disputes
not resolved by dispositive motion. At such hearing, the parties shall be
entitled to present evidence and examine and cross-examine witnesses. The
arbitrator shall issue a written decision revealing the essential findings and
conclusions upon which any award is based. In addition, the arbitrator shall
have authority to award equitable relief, damages, costs, and fees to the extent
permitted by law, including, but not limited to, any remedy or relief that a
governing court might order.
     Starwood and I hereby agree that the Claims subject to arbitration shall
include but not be limited to any and all Claims that arise out of or are
related to the offer of employment, transfer or promotion extended by Starwood
to me, any withdrawal or rescission of that offer, any aspect of my employment
with Starwood or the terms and conditions of that employment, any claim for
bonus, vacation pay or other compensation, any termination of that employment
and any Claim of

 



--------------------------------------------------------------------------------



 



discrimination, retaliation, or harassment based upon age, race, religion, sex,
creed, ethnicity, pregnancy, veteran status, citizenship status, national
origin, disability, handicap, medical condition, sexual orientation or any other
unlawful basis, or any other unlawful conduct, under any applicable federal,
state, local or other statutes, orders, laws, ordinances, regulations or the
like, or case law, that relate to employment or employment practices, including
without limitation, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1990, as
amended, the Worker Adjustment Retraining and Notification Act, as amended, the
Fair Labor Standards Act, as amended, the Vietnam Era Veterans’ Readjustment
Assistance Act, as amended, the Equal Pay Act, as amended, the Rehabilitation
Act, as amended, the Immigration Reform and Control Act, and the state and local
analogues to the foregoing.
     Starwood and I further agree that the Claims subject to arbitration shall
exclude any Claims required by any applicable federal, state, local or other
statute or benefit or pension plan to be submitted to an administrative forum
(for example, a workers’ compensation claim, a claim for unemployment insurance
benefits, or an administrative charge of discrimination or retaliation filed
with the Equal Employment Opportunity Commission or the state or local analogue
to that agency but not litigation arising from such charges), any claims
involving any loans or advances paid to me that are subject to any mortgage,
promissory note or other similar agreement that I have signed, and any Claims
involving solely a monetary dispute within the jurisdiction of a small claims
court. Starwood and I further agree that the Claims subject to arbitration also
shall exclude any Claims to the extent they involve the alleged taking, use or
disclosure of trade secrets and similar confidential or proprietary information,
Claims involving a failure to pay a retention bonus or relocation expense,
Claims involving a failure to repay any unearned portion of a retention bonus or
relocation expense, Claims based upon any employee pension or benefit plan the
terms of which contain an enforceable arbitration procedure, in which case the
procedure of such plan shall apply, and Claims that cannot be compelled to
mandatory arbitration under applicable federal law.
     Starwood and I agree that any arbitration award rendered as the result of
any arbitration under this Agreement shall be final and binding and may be
entered and enforced as a court judgment in accordance with applicable law.
Starwood and I further agree that this Agreement, any arbitration under this
Agreement and any arbitration award rendered in such arbitration shall be
governed by the Federal Arbitration Act.
     By entering into this Agreement, Starwood and I each specifically
acknowledge and understand that the right to the determination and/or trial of
any Claims in court before a judge or a jury is a valuable right, and that by
signing this Agreement Starwood and I hereby knowingly and voluntarily waive any
and all rights we may have to assert any Claims in any court of competent
jurisdiction and to a determination and/or trial before a judge or a jury.
     I further understand and acknowledge that this Agreement is not intended to
be and shall not be deemed to constitute a contract of employment for any
specific duration, and that my employment shall be and remain at will, which
means that Starwood and I shall be free to terminate that employment at any time
for any or no reason with or without notice and with or without cause.

 



--------------------------------------------------------------------------------



 



     Each party’s promise to resolve Claims by arbitration in accordance with
the provisions of this Agreement is consideration for the other party’s like
promise. Additionally, I enter into this Agreement in consideration of
Starwood’s employment, transfer or promotion of me.
     This Agreement shall survive my employer-employee relationship with
Starwood and shall apply to any covered Claim whether arising or asserted during
my employment or after the termination of my employment with the Company. This
Agreement can be modified or revoked only by a writing signed by both Starwood’s
Chief Administrative Officer & General Counsel and that expressly refers to this
Agreement and specifically states an intent to modify or revoke it. This is the
complete agreement of the parties on the subject of arbitration of disputes,
except for any arbitration provision contained in a pension or benefit plan or
an agreement covering change in control benefits and protections.
EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES CAREFULLY READING THIS AGREEMENT,
UNDERSTANDING ITS TERMS, AND ENTERING INTO THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT ITSELF.
EACH PARTY FURTHER ACKNOWLEDGES HAVING THE OPPORTUNITY TO DISCUSS THE AGREEMENT
WITH PERSONAL LEGAL COUNSEL AND HAS USED THAT OPPORTUNITY TO THE EXTENT DESIRED.

         
Dated:                     
       
 
       
 
  Simon Turner    
 
       
Dated: April 15, 2008
       
 
       
 
  NAME: Kenneth S. Siegel    
 
  TITLE: Chief Administrative Officer & General Counsel    
 
  Starwood Hotels & Resorts Worldwide, Inc.    

 



--------------------------------------------------------------------------------



 



Attachment B
NON-COMPETE, NON-SOLICITATION, CONFIDENTIALITY AND
INTELLECTUAL PROPERTY AGREEMENT
          This Non-compete, Non-solicitation, Confidentiality and Intellectual
Property Agreement (“Agreement”) is entered into as of this 15th day of April,
2008 (the “Effective Date”), by and between Starwood Hotels & Resorts Worldwide,
Inc. (the “Company”) and Simon Turner (the “Employee”).
          WHEREAS, the Company devotes significant time, resources and effort to
the training and advancement of its management, and its management team
constitutes a significant asset and important competitive advantage; and
          WHEREAS, the Employee has and will have access to important and
sensitive confidential information; and
          WHEREAS, the Company has determined that it is in the best interests
of the Company and its shareholders to enter into an agreement with Employee
whereby Employee will be prohibited from competing with the Company and/or
soliciting employees of the Company in accordance with the terms and conditions
of this Agreement; and
          WHEREAS, Employee may create inventions, trade secrets, know-how and
documents or other works of authorship and may appear or perform in various
promotional materials within the scope of Employee’s employment.
          WHEREAS, in consideration of the Company’s offer of employment,
Employee agrees to enter into this Agreement.
          THEREFORE, the Company and Employee agree as follows:
          1. For and in consideration of Employee’s rights to severance upon a
termination of his employment under certain circumstances, in accordance with
the letter agreement dated April 15, 2008 to which this Agreement is referenced
as Attachment B and the Severance Agreement dated of even date herewith,
Employee agrees that during the period of Employee’s employment with the Company
and for a period of 12 months following the date of any termination of
employment from the Company (the “Non-Compete Period”), Employee shall not,
without the express written consent of the Board of Directors of the Company,
directly or indirectly, whether for his own account or for the account of any
other person or entity, engage, participate or make any financial investment in,
become employed by or render advisory services to or otherwise assist or be
interested in any Competitive Business in any geographic area in which, as of
the date of termination of Employee’s employment, the Company or any of its
subsidiaries is engaged or planning to be engaged. As used herein, “Competitive
Business” shall mean any of the firms, businesses, corporations or enterprises
listed on Attachment 1. Notwithstanding the foregoing, Employee may invest in a
Competitive Business if its stock is listed for trading on a national stock
exchange or traded in the over-the-counter market and Executive’s holdings have
an original cost less than $5,000,000 and represent less than five percent of
its outstanding stock.

 



--------------------------------------------------------------------------------



 



          2. Non-solicitation. During the Non-Compete Period, Employee shall
not, without the prior written consent of the Company, except in the course of
carrying out Employee’s duties hereunder, directly or indirectly solicit or
attempt to solicit for employment with or on behalf of any corporation,
partnership, joint venture or other business entity, any person who is, or at
any time during the six-month period preceding the solicitation of such person
was, a management-level employee of the Company (including, without limitation,
for this purpose any director level employee of the Company and any General
Manager of any hotel owned (in whole or in part) or managed by the Company).
          3. Confidentiality. Employee acknowledges that during the course of
his/her employment with the Company, Employee will receive, and will have access
to, “Confidential Information,” as such term is defined below, of the Company
and that such information is a special, valuable and unique asset belonging to
the Company. Accordingly, Employee is willing to enter into the covenants
contained in this Agreement in order to provide the Company with what Employee
considers to be reasonable protection for the Company’s interests. All notes,
memoranda, papers, documents, correspondence or writings (which shall include
information recorded or stored in writing, on magnetic tape or disc, or
otherwise recorded or stored for reproduction, whether by mechanical or
electronic means and whether or not such reproduction will result in a permanent
record being made) (“Documents”) which from time to time may be in Employee’s
possession (whether prepared by Employee or not) relating, directly or
indirectly, to the business of the Company shall be and remain the property of
the Company and shall be delivered by Employee to the Company immediately upon
request, and in any event promptly upon termination of Employee’s employment,
and Employee shall not make or keep any copies or extracts of the Documents. At
any time during or after Employee’s employment with the Company ends, without
the prior written consent of the Company, except (i) in the course of carrying
out Employee’s duties hereunder or (ii) to the extent required by a court or
governmental agency, or by applicable law or under compulsion of legal process,
Employee shall not disclose to any third person any information concerning the
business of the Company, including, without limitation, any trade secrets,
customer lists and details of contracts with or requirements of customers, the
identity of any owner of a managed hotel, information relating to any current,
past or prospective management agreement or joint venture, information
pertaining to business methods, sales plans, design plans and strategies,
management organization, computer systems and software, operating policies or
manuals, personnel records or information, information relating to current, past
or contemplated employee benefits or compensation data or strategies, business,
financial, development or marketing plans, or manpower strategies or plans,
financial records or other financial, commercial, business or technical
information relating to the Company (collectively, “Confidential Information”),
unless such Confidential Information has been previously disclosed to the public
by the Company or is in the public domain (other than by reason of Employee’s
breach of this Section 3). Employee will, prior to making any such disclosure
pursuant to subsection (ii), promptly notify the Company of his/her receipt of
such process or requirement, consult with the Company on the advisability of
taking steps to resist or narrow such request, cooperate with the Company in any
attempt that the Company may make to obtain a court order or other reliable
assurance that confidential treatment will be accorded to all or designated
portions of such information, and not disclose such Confidential Information
unless the Company shall have had reasonable opportunity to obtain a court order
prohibiting or limiting such disclosure.
               3.1 Employee agrees that, both during and after Employee’s
employment with the Company, if Employee is uncertain of whether or not
information is confidential, Employee will treat that information as
Confidential Information until Employee has

 



--------------------------------------------------------------------------------



 



received written verification from an authorized officer of the Company that the
information is not Confidential Information.
          4. Intellectual Property and Publicity Rights. Employee acknowledges
and agrees that all right, title and interest in and to patents, patent
applications, inventions, improvements, discoveries, developments, processes,
business methods, technical information, know-how, trade secrets, computer
programs, writings, designs, copyrights, maskworks, trademarks, service marks,
trade names, trade dress and the like (collectively, “Intellectual Property”),
including the right to invoke the benefit of the right of priority provided by
any treaty to which the United States is a party, which Employee creates,
conceives, develops or obtains, either solely or jointly with others, during
Employee’s employment with the Company (a) with the use of the Company’s time,
materials, facilities or other resources; or (b) resulting from or suggested by
Employee’s work for the Company; or (c) in any way relating to any subject
matter relating to the existing or contemplated business, products and services
of the Company or the Company’s affiliates, subsidiaries and licensees shall be
owned by the Company. Upon request, Employee shall execute all such assignments
and other documents and take all such other action as the Company may reasonably
request in order to vest in the Company, or its nominee, all of Employee’s
right, title, and interest in and to such Intellectual Property. Employee
further acknowledges and agrees that the Company shall have the perpetual,
worldwide right to use Employee’s name, performance, biography, voice, image,
signature and likeness in promotional or any other materials developed by or for
the Company during Employee’s employment with the Company. Employee hereby
irrevocably and unconditionally waives any and all rights that he/she has or may
have in and to the Intellectual Property, including, without limitation, any
“moral rights” that he/she has or may have as “author” of the Intellectual
Property, and hereby expressly agrees not to make any claim or demand against
the Company or any party authorized by the Company to exploit the Intellectual
Property.
          5. Equitable Relief.
               5.1 Employee acknowledges that the restrictions and obligations
specified in Sections 1, 2, 3 and 4 hereof are reasonable in view of the nature
of the business in which the Company is engaged and Employee’s knowledge of, and
responsibilities with respect to, the Company’s business, and that any breach of
Sections 1, 2, 3 or 4 hereof may cause the Company irreparable harm for which
there is no adequate remedy at law, and as a result of this, the Company will be
entitled to the issuance by a court of competent jurisdiction of an injunction,
restraining order or other equitable relief in favor of the Company, without the
necessity of posting a bond, restraining Employee from committing or continuing
to commit any such violation. Any right to obtain an injunction, restraining
order or other equitable relief hereunder will not be deemed to be a waiver of
any right to assert any other remedy the Company may have at law or in equity,
including, without limitation, the right to cancel payments to which Employee is
otherwise entitled under Employee’s employment agreement.
               5.2 Any proceeding or action seeking equitable relief for
violation of Sections 1, 2, 3 and 4 hereof may be commenced in the federal
courts in the Southern District of the State of New York, or in the absence of
federal jurisdiction in state court in the State of New York. Employee hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees to take any and all future action necessary to submit to the
jurisdiction of such courts. Employee irrevocably waives any objection that
Employee now has or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any such court and further irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Final judgment against Employee in any
such

 



--------------------------------------------------------------------------------



 



suit will be conclusive and may be enforced in other jurisdictions by suit on
the judgment, a certified or true copy of which will be conclusive evidence of
the fact and the amount of any liability therein described, or by appropriate
proceedings under an applicable treaty or otherwise.
          6. Severability. In the event that any provision of this Agreement
conflicts with the law under which this Agreement is to be construed, and/or if
any such provision is held invalid by a court with jurisdiction over the parties
to this Agreement and the subject matter of this agreement, (a) such provision
will be deemed to be restated to reflect as nearly as possible the original
intentions of the parties to the fullest extent permitted under applicable law,
and (b) the remaining terms and provisions of this Agreement will remain in full
force and effect.
          7. Governing Law. This Agreement shall be construed, governed and
enforced according to the laws of the State of New York, without regard to the
principles of conflicts of laws.
          8. Amendments and Waivers. No failure to act by the Company will waive
any right contained in this Agreement. No provision of this Agreement may be
amended or waived, except by a written agreement signed by both Employee and an
authorized executive officer of the Company. Any waiver by the Company of strict
performance of any provision of this Agreement shall not be a waiver of or
prejudice the Company’s right to require strict performance of that same
provision or any other provision of the Agreement in the future.
     Employee acknowledges that he/she has had a reasonable opportunity to
review and consider the terms described above and to consult with an attorney if
he/she so chooses prior to signing this Agreement. Fully understanding the above
terms, Employee is entering into this letter agreement knowingly and
voluntarily.
          IN WITNESS WHEREOF, the Parties have executed this Agreement on the
day and year first above written.

         
Dated:                     
       
 
       
 
  Simon Turner    
 
       
Dated: April 15, 2008
       
 
       
 
  NAME: Kenneth S. Siegel    
 
  TITLE: Chief Administrative Officer & General Counsel    
 
  Starwood Hotels & Resorts Worldwide, Inc.    

 